Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed November 9, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00578-CR



            IN RE MICHAEL CHRISTOPHER MOORE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              10th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 21-CR-2272

                 MEMORANDUM MAJORITY OPINION

      On October 14, 2021, relator Michael Christopher Moore filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Kerry Neves, presiding judge of the 10th District Court of Galveston County, to
grant relator an examining trial. See Tex. Code Crim. Proc. art. 16.01.
      In his petition, relator asserts he requested an examining trial on July 14,
2021, prior to the issuance of an indictment; however, petitioner states that the
“Grand Jury for the County of Galveston filed said indictment regarding case
number 21-CR 2272, on August 10, 2021 . . . .” Relator contends this violated his
constitutional rights. A defendant’s right to an examining trial is ended by the
return of an indictment. State ex rel. Holmes v. Salinas, 784 S.W.2d 421, 427
(Tex. Crim. App. 1990); see also In re Richardson, No. 14-04-00713, 2004 WL
1797589, at *1 (Tex. App.—Houston [14th Dist.] Aug. 12, 2004, orig.
proceeding). “Due process considerations are not implicated since the primary
purpose for the examining trial, a determination of probable cause, is at least as
timely accomplished by presenting evidence directly to the grand jury.” Salinas,
784 S.W.2d at 427.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.




                                       /s/       Kevin Jewell
                                                 Justice




Panel consists of Justices Jewell, Spain, and Wilson (Spain, J., dissenting).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2